Citation Nr: 1120435	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran served on active duty from March 1941 to July 1945, including service in Papau, New Guinea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for chronic kidney disease.  The case remains under the jurisdiction of the Montgomery, Alabama RO.  

In May 2009 the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development and consideration.  Since all requested development has been accomplished, and the case readjudicated by the AMC in a March 2011 supplemental statement of the case (SSOC), the case is now ready for appellate review by the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Some of the Veteran's service treatment records (STRs) are unavailable because they were destroyed in a fire while in the government's possession. 

2.  Credible statements by the Veteran verify that he was treated for bouts of malaria while on active duty.

3.  The Veteran was first diagnosed with chronic kidney disease many years after his separation from active duty.

4.  Two VA examiners reviewed the claims file and concluded that the Veteran's chronic kidney disease is not related to malaria he experienced while on active duty.  

CONCLUSION OF LAW

Chronic kidney disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of a September 2006 letter to the Veteran, which properly informed him of what evidence was required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  This letter was also issued prior to the initial adjudication of his claim in December 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Additional letters were also sent to the Veteran in June 2009, December 2009, July 2010, and November 2010 in an attempt to obtain outstanding STRs.  The case was also readjudicated by the RO/AMC in March 2011 after these letters were sent, thereby curing any potential timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the duty to notify has been satisfied.  And even if there is a notice error in this case, the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how this VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2009 remand requested that the RO/AMC attempt to secure all treatment records from Dr. D.F., secure any outstanding service treatment records (STRs), and schedule the Veteran for a VA examination to determine whether his kidney disease is related to service.  In response, the RO/AMC obtained treatment records from Dr. D.F., and afforded the Veteran a VA examination in December 2010; a different VA examiner also reviewed the claims file in February 2011 and offered another opinion on this matter.  As a result, there has been substantial compliance with this part of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Unfortunately, the RO/AMC was unable to obtain all of the Veteran's STRs, because most had been destroyed by a fire in 1973 while in the government's possession.  However, VA has made all necessary attempts to obtain these missing records from the National Personnel Records Center (NPRC), a military records repository, and from the Veteran personally.  In a Formal Finding of Unavailability, the AMC noted that the following efforts to obtain these missing records were attempted.  A Personnel Information Exchange System (PIES) request was made to the NPRC in June 2009 for records from Station Hospital 0807 SW Pacific dated in 1944.  The NPRC responded in December 2009 that this treatment facility was not among their index of retired records.  After the AMC notified the Veteran of this response and asked for the name of the specific hospital so that it could conduct a meaningful search, the Veteran responded in January 2010 that he was treated in a tent while out in the field with the 818th Ord Depot Co., rather than in an actual hospital.  He also stated that he was sent to a hospital in St. Augustine, Florida, for three weeks before being discharge, but when asked over the phone for the name of the hospital, he could not recall the name or any other details.  Another PIES request dated January 2010 asked for records from facility "818th Ord Co," but a response dated March 2010 indicated that a search was not possible because there was no such facility.  The NPRC then requested records from Camp Blanding and Fort Pierce, where it was believed that the Veteran may have been treated based on information he had provided in an April 2010 letter.  In an August 2010 response, the NPRC stated that there were no STRs or inpatient clinical records on file for the Veteran.  In November 2010, VA received a single document from the NPRC, which was merely a duplicate Hospital Admission Card from the Office of the Surgeon General, Department of the Army.

Based on the foregoing, the RO and the AMC properly searched alternative sources in an effort to assist the Veteran in proving his claim.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to her claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even if competent and credible, the Board must weight such lay statements in light of the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

III.  Analysis

The Veteran currently suffers from chronic kidney disease which he claims was caused by several bouts of malaria he suffered while on active duty between 1944 and 1945.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant his claim.  

The Board concedes that the Veteran suffered several bouts of malaria in service.  In reaching this decision, the Board notes that none of the available STRs mentions either malaria or kidney disease.  As already noted, however, most of the STRs are unavailable.  Nevertheless, the Veteran is competent to report being hospitalized in service for malaria.  See Layno, 6 Vet. App. at 469 (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  The Board also finds no reason to doubt his credibility.  See Jandreau, 492 F.3d at 1377.  Since the Veteran is deemed competent and credible, the Board will concede that he was indeed treated for malaria in service. 

In light of this finding, the determinitive issue is whether the Veteran's current kidney disease is related to the bouts of malaria he experienced in service.  Before addressing the nexus element, however, the Board notes that, in the absence of the complete STRs, there is a heightened duty to consider the applicability of the benefit of the doubt rule, and to explain the reasons and bases for this decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Nevertheless, the absence of SMRs does not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting that his current kidney disease is related to service, to include treatment for malaria therein.  In other words, the legal standard for proving a claim is not lowered in these situations; rather, the Board's obligation to discuss and evaluate evidence is merely heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Unfortunately, even with this heightened duty, the record does not contain the required supporting medical nexus evidence in this case.

The record shows that the first evidence of kidney disease was not until 45 years after the Veteran's military service had ended.  In this regard, a June 2000 treatment record from Dr. D.F. lists a diagnosis of renal insufficiency.  In correspondence dated in August 2006, Dr. Fuller stated that the Veteran has chronic kidney disease.  On remand, additional treatment records dated from 2007 to 2009 were obtained from Dr. D.F., which merely note the presence of this condition.  However, none of these records includes a medical opinion concerning the etiology or date of onset of the Veteran's kidney disease.  In other words, Dr. D.F. did not attribute the Veteran's kidney disease to prior bouts of malaria.  

The fact that kidney disease was first identified over four decades after the Veteran's separation from active duty by itself is compelling evidence against the claim.  In other words, this significant gap of time constitutes significant evidence against a finding that a chronic disease was present in service, or that the Veteran experienced continuity of symptomatology after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The only medical evidence addressing a possible nexus between the Veteran's current kidney disease and prior bouts of malaria involves opinions provided by two VA examiners.  In December 2010, a VA examiner reviewed the claims file and examined the Veteran before concluding that "there is no medical documentation or objective evidence to support that any diagnosed kidney disease had its onset during active service or is related to any in-service disease or injury, including an in-service case of malaria.  The Veteran's current kidney condition is not caused by or a result of remote malaria infection."  

In a February 2011 addendum report, a different VA examination indicated that she had reviewed the claims file and agreed that there was no connection between the Veteran's current kidney disease and prior bouts of malaria.  In doing so, the examiner noted: "1. No evidence of acute, chronic or recurrent malaria.  2. Renal insufficiency.  Not cause by or related to remote malaria."  The examiner's rationale was that "malaria is not medically recognized as a cause of delayed renal insufficiency."  

Since the February 2011 opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his kidney disease is related to prior bouts of malaria during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

In denying this claim, the Board has also reviewed the Veteran's own lay statements.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim for service connection).  While the Board acknowledges that the Veteran is competent to report being hospitalized for malaria in service, he is not competent to attribute his kidney disease to malaria he experienced many years ago.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  And since the Veteran is not competent to render a medical opinion relating his kidney disease to malaria, the Board need not consider his lay statements.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In conclusion, since the Veteran has not met the essential requirement of a medical nexus between his current kidney disease and service, to include bouts of malaria in service, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied. 


ORDER

The claim of entitlement to service connection for chronic kidney disease is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


